Citation Nr: 1024218	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1962 to 
October 1965. He also served in the Army Reserve from October 
1965 to October 1968 and the Tennessee Army National Guard 
from November 1974 to March 1975 and January 1990 to June 
1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In February 2007 and October 2007 rating decisions, the RO 
determined that new and material evidence had not been 
received to reopen a previously disallowed claim of 
entitlement to service connection for residuals of a back 
injury.  Notwithstanding the RO's decision, the Board is 
required to address the issue of reopening in the first 
instance to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).


FINDINGS OF FACT

1. An August 2005 RO rating decision denied the appellant's 
petition to reopen a claim of entitlement to service 
connection for residuals of a back injury.  

2. Evidence received since the August 2005 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim of entitlement to service connection for residuals of a 
back injury and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The August 2005 RO rating decision denying a petition to 
reopen a claim of entitlement to service connection for 
residuals of a back injury is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2. New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a back 
injury has not been received; the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to this claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in October 2006 and July 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised him of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The appellant was informed of the specific types 
of evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  In addition, 
the letters provided him with notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The October 2006 and July 2007 letters informed the 
appellant of the requirements of reopening a previously 
denied claim through new and material evidence and informed 
him of the basis of the prior denial in his claim for service 
connection for residuals of a back injury.  Specifically, 
both letters stated the "claim was previously denied because 
there were no records to show [the appellant]  [was] on 
active duty or inactive duty for training when the motor 
vehicle accident occurred."  

The Board also concludes that VA's duty to assist has been 
satisfied.  The appellant's VA and private medical records 
are in the file.  Service treatment records and service 
personnel records have been obtained, to the extent 
possible.  Specifically, the claims file contains service 
treatment records from the appellant's period of active duty, 
as well as a January 1990 National Guard enlistment 
examination report.  The record reflects that the RO has made 
exhaustive efforts to obtain records for the appellant's 
second period of National Guard service from January 1990 to 
June 1991, to include contacting the Military Records and 
Research Branch, National Personnel Records Center and 
Records Management Center.  The RO's attempts to obtain these 
records have been documented in the claims file, along with 
the negative replies resulting therefrom.  As a result of the 
RO's records requests, duplicate copies of the appellant's DD 
Form 214 and NGB Forms 22 have been received and associated 
with the record.  In July 2008, the RO made a formal finding 
on the unavailability of service treatment records, and the 
appellant was notified accordingly in a July 2008 letter.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  In November 2008, the appellant informed VA that 
he had no additional evidence to submit and requested that VA 
proceed with processing his appeal.  

In petitions to reopen, the duty to assist does not include 
an obligation to provide an examination or medical opinion.  
See 38 C.F.R. § 3.159(c).  The Board concludes that failure 
to provide an examination or opinion for the appellant's 
claim is not error.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Petition to Reopen

The appellant is seeking service connection for residuals of 
a back injury that he claims was the result of a motor 
vehicle accident in service.  A claim of entitlement to 
service connection for residuals of a back injury was 
previously denied on the merits in an August 2000 decision of 
the Board.  The appellant attempted to reopen the claim in 
October 2004.  An August 2005 RO rating decision denied the 
petition to reopen, and the appellant did not initiate a 
timely appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d).  Active duty for training 
includes full-time duty performed for training purposes by 
members of the National Guard of any state, pursuant to 
32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service connection 
may be granted for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training, or from an injury incurred or aggravated while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106.  However, presumptive provisions such as 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) do not 
apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The appellant's claim of service connection for residuals of 
a back injury was previously denied because there was no 
evidence that a back disability or injury was incurred during 
a period of active service or a period of reserve training 
duty.  

The evidence of record at the time of the last denial in 2005 
showed the following.  Personnel records indicated the 
appellant, in pertinent part, was a member of the Army 
National Guard of Tennessee from January 1990 to June 1991.  
A traffic report by a Tennessee state trooper dated May 9, 
1990, indicated that the appellant was involved in a motor 
vehicle accident where another car struck his car from 
behind.  He received treatment at the Middle Tennessee 
Medical Center thereafter.  A November 1990 memorandum from a 
commander of the Tennessee National Guard indicated that the 
appellant drilled with the unit "until his accident," and 
that he had then missed six drills and annual training after 
the accident.  In January 1991, Dr. Robert Canon released the 
appellant to return to light work only, with physical 
restrictions, and that same month the National Guard unit 
decided it was in his best interests not to extend his 
enlistment based on his physical condition.  Numerous private 
medical records dated in the 1990s showed treatment for 
complaints of back pain.  The appellant was found disabled by 
the Social Security Administration in 1996 due to conditions 
including back pain.  

[Incidentally, the appellant had previously filed claims for 
nonservice-connected pension benefits in the 1980s, not 
alleging any back injury due to service, but alleging back 
injury in approximately 1983.]


Also of record at the time of the prior 2005 denial was a 
transcript of a hearing held with the appellant in September 
1998.  When asked about his duty status at the time of the 
motor vehicle accident, he replied that he did not remember 
what day of the week the accident occurred.  He did not 
testify that the accident had occurred while on his way to or 
from any military duty.  He essentially testified that 
because he was under an "obligation" to the National Guard 
at the time of the accident, he was entitled to compensation 
for his back injury.

In order for the claim to be reopened, the appellant must 
have submitted evidence showing that a back disability or 
injury, to include an injury resulting from a motor vehicle 
accident, was incurred during a period of active duty, active 
duty for training or inactive duty for training.

Since the August 2005 rating decision, the RO has received 
duplicate copies of the Veteran's DD Form 214 and NGB Forms 
22.  This evidence is not new because it was already of 
record at the time of the prior final denial.  

In addition, the RO has also received VA treatment records 
dated from March 2005 to February 2006, September 2006 to 
April 2007 and in November 2007, which reflect some treatment 
for low back and neck pain and osteoarthritis, and private 
treatment notes dated from October 2005 to June 2007 from 
D.B. Talley, M.D., which demonstrate treatment for chronic 
back pain.  In particular, one of the treatment notes, dated 
June 2007 and apparently signed by Dr. Talley, states that 
the appellant "suffered a back injury while on active duty 
with US Army in 1990" and that "this back injury has caused 
ongoing chronic back pain and total disability for the past 
10 or more years."  The treatment note further states that 
"this would appear to be a service connected disability."  

As noted in detail above, the pertinent question in this case 
is not whether the appellant suffered a back injury, but what 
was his duty status at that time?  To reiterate, service 
connection can be granted for residuals of a disease or 
injury incurred during active duty or active duty for 
training or for residuals of an injury incurred during 
inactive duty training.  

The statement from Dr. Talley is beyond his competence and 
expertise.  He is not competent to find that the appellant 
was on active duty when the injury occurred; such a finding 
must be based on official service records.  His statement is 
also clearly erroneous on its face, as it states the 
appellant was a member of the U.S. Army.  He was not; he was 
a member of the Army National Guard.  This is a critical 
distinction in this case, since he must show that he was 
either on active duty, active duty for training, or inactive 
duty for training when the motor vehicle accident occurred. 

Dr. Talley's comment that the appellant's back condition is 
"service connected" is also beyond his competence and 
expertise.  That is a legal conclusion, not a medical one.  

Although the Board would normally presume the credibility of 
the evidence submitted in connection with a claim to reopen, 
such a presumption does not apply if the statement is beyond 
the competence of the person making such assertions.  In this 
case, the competent part of Dr. Talley's statement - that the 
appellant has back problems - is duplicative of evidence 
previously associated with the claims file and is not new and 
material.  It was known at the time of the prior final denial 
that the appellant had a back disability.  The remaining 
parts of Dr. Talley's statements - as to the appellant's duty 
status at the time of the motor vehicle accident and an 
opinion that the current disability is "service connected" 
- are beyond his competence and such statements are not 
entitled to the presumption of credibility.  

At the time of the prior denial, the essential question was 
whether the appellant was on a period of active duty, active 
duty for training, or inactive duty for training at the time 
of the motor vehicle accident.  Absolutely no competent 
evidence has been submitted which goes to this point.  As 
noted in the Board's 2000 decision on the merits of this 
claim, "[t]he fact that the veteran was a member of the . . 
. National Guard at the time of the accident, of itself, is 
legally insufficient to warrant consideration of service 
connection for any injuries sustained in the accident."  Yet 
that is exactly what the appellant attempts to do with this 
reopened claim.  In his 2006 claim to reopen, he merely 
states that he was "in the National Guard" when an auto 
accident occurred.  He has not alleged that he was on any 
type of duty status when the accident occurred or that he was 
en route to or from military duty when the accident occurred.  
This is the sole reason his claim has been denied in the 
past.  As there continues to be no competent evidence on this 
point received with the claim to reopen, no new and material 
evidence is present.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for residuals of a back injury.  The petition to 
reopen must therefore be denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of entitlement to service 
connection for residuals of a back injury is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


